Case 1:18-cv-00950-LO-JFA Document 162-17 Filed 05/22/19 Page 1 of 5 PageID# 4236




                                                                Jeffrey M. Gould
                                                                4530 Wisconsin Avenue NW, 5th Floor
                                                                Washington, DC 20015
                                                                202.851.4526
                                                                jeff@oandzlaw.com

  January 9, 2019

  Via Email
  Jennifer Golinveaux
  Winston & Strawn LLP
  101 California Street, 35th Floor
  San Francisco, CA 94111
  JGolinveaux@winston.com

         Re:     Sony Music Entm’t, et al., v. Cox Commc’ns, Inc., et al., 1:18-cv-00650-LO-JFA

  Dear Ms. Golinveaux:

          We are troubled by Cox’s January 7, 2019 objections to Plaintiffs’ Second Set of Requests
  for Documents and Second Set of Interrogatories, which appear designed to obscure rather than
  clarify and which contravene Magistrate Judge Anderson’s clear direction to the parties. We
  request a teleconference tomorrow, January 10, 2019, at 3 p.m. ET to discuss these new discovery
  responses. We also write to follow-up on a number of ongoing discovery issues discussed during
  our January 7 call.

                                      Second Set of RFPs and Interrogatories

        I.       Document Requests

          Request No. 1 [67] calls for information concerning infringement notices that involve the
  same subscribers cited in Plaintiffs’ infringement notices. This clearly relevant information was
  encompassed by Plaintiffs’ initial document requests, though withheld by Cox. At the December
  21, 2018 hearing, Magistrate Judge Anderson signaled that this information is relevant. The Court
  distinguished infringement notices from other copyright holders that concern IP addresses or
  subscribers listed in Plaintiffs’ notices, from such notices involving different subscribers. Dec. 21,
  2018 Hr’g Tr. at 24 (“[I]f this was a motion relating to those subscribers that you have identified
  as to any other notices received from others, that’s a different story” and “I would consider
  requiring them to possibly produce notices of infringement from other parties that are directly
  related to the claims in this case.”)

         Though Plaintiffs’ initial requests already sought this narrower information, Plaintiffs
  nevertheless served a follow-up request tailored to address the distinction the Court identified.
  When we asked you by phone on January 7 whether Cox would produce the information sought
  by Request No. 1 [67], you told us to wait to review Cox’s written objections. We have done
  so. Cox’s written objections give no indication whether Cox will produce the requested
Case 1:18-cv-00950-LO-JFA Document 162-17 Filed 05/22/19 Page 2 of 5 PageID# 4237
                                                                                      Jennifer Golinveaux
                                                                                          January 9, 2019
                                                                                               Page 2 of 5

  information. We now need a clear and unambiguous answer as to whether Cox will produce it. To
  the extent Cox maintains that it has already produced the information in response to some other
  request, it should identify the particular bates numbers.

          Request No. 2 [68] call for copies of Cox’s sworn written statements relating to its policies
  or practices concerning copyright infringement on its network by its subscribers. Request Nos. 3
  [69] through 9 [75] seek copies of Cox’s sworn written responses to specific Interrogatories in the
  BMG action. As above, Magistrate Judge Anderson signaled these are proper requests. He stated
  that rather than requesting production of Cox’s entire set of Interrogatory responses in the BMG
  action, Plaintiffs should make particularized requests. Id. at 15-16. He directed Plaintiffs if they
  “look at the record in the BMG case, [they] would probably find that the interrogatories were part
  of motions to compel that were filed in that case and would be available for you to look at and
  make particularized requests.” Id. at 16.

          Plaintiffs have done just that, making particularized requests for Cox’s sworn statements
  concerning: Cox’s handling of infringement notices (RFP 3 [69] discussing BMG Interrogatory
  No. 3); Cox’s notice to customers of claims in infringement notices (RFPs 4 [70] and 5 [71]
  discussing BMG Interrogatory Nos. 4 and 6); Cox’s application of penalties to subscribers who
  have been the subject of infringement notices (RFP 6 [72] and 7 [73] discussing BMG
  Interrogatory Nos. 7 and 8); Cox’s efforts regarding barriers, means, or mechanisms for limiting
  copyright infringement (RFP 8 [74] discussing BMG Interrogatory No. 10); and a list of entities
  that have submitted copyright notices compatible with Cox’s automated systems (RFP 10 [76]
  discussing BMG Interrogatory No. 16). Request No. 9 [75] is even more particularized. It calls
  for three specific documents regarding CATS, two of which are identified by bates number. Cox
  cannot seriously contend that CATS and documents related to its implementation are irrelevant.
  Yet Cox objects on relevance, burden, and breadth. These objections make no sense.

          Cox’s written objections to all of the above requests appear directly at odds with the Court’s
  direction and give no indication whether Cox will produce the requested documents. We need a
  clear and unambiguous answer as to whether Cox will produce the requested information. To the
  extent Cox maintains that it has already produced the information, it should identify the particular
  bates numbers.

           II.   Interrogatories

          Interrogatory No. 1 [13] calls for a list of copyright holders from whom Cox received
  infringement notices during the period 2010 to 2014. Interrogatory No. 2 [14] calls for the raw
  number of notices per copyright holder from 2010 to 2014. This information is relevant, at a
  minimum, to considerations for a jury while awarding damages. Cox’s written objections give no
  indication whether Cox will produce what is requested and your objections are overstated. You
  claim Cox cannot determine whether an entity is a copyright holder, regardless of whether
  infringement notices identify that information and we have no doubt it is tracked in Cox’s CATS
  database. Nonetheless, to moot your vagueness objection, I can clarify that the term “copyright
  holder” in Interrogatory Nos. 1 [13] and 2 [14] means a person or entity identified as a copyright
  holder in an infringement notice, or the notice-sending agent or entity on whose behalf an
  infringement notice was sent. As above, Magistrate Judge Anderson signaled that summary-level
  information is appropriate for production as opposed to the actual notices themselves. Id. at 24
Case 1:18-cv-00950-LO-JFA Document 162-17 Filed 05/22/19 Page 3 of 5 PageID# 4238
                                                                                       Jennifer Golinveaux
                                                                                           January 9, 2019
                                                                                                Page 3 of 5

  (“If it was a motion dealing with the number in a generic sense of copyright notices or infringement
  notices, you know, that they received over a period, that’s a different story.”)

          Interrogatory No. 3 [15] calls for a list of copyright holders upon whom Cox imposed a
  limit or cap on the number of infringement notices Cox would receive from them. Interrogatory
  No. 4 [16] calls for an identification of individuals or entities from whom Cox refused to accept
  infringement notices. Your vagueness objection is no better here, and the clarification above
  regarding entities on whose behalf an infringement notice was sent likewise applies. The requested
  information is clearly relevant and something a jury can consider while awarding damages. Cox’s
  objection to burden is unfounded. Was Cox’s infringing conduct so pervasive that it imposed
  infringement notice caps on many thousands of rights holders or notice-sending agents? The
  interrogatory calls for relevant information that Cox has readily available, in whole or in part, and
  Cox should provide it immediately.

                                    First Set of RFPs and Interrogatories

         We also write to follow-up on and confirm a number of issues from our ongoing
  discussions.

         Privilege Logs: Cox agreed Plaintiffs need not log documents between the parties in suit
  and their outside litigation counsel, or documents internal to Plaintiffs, created after January 29,
  2016.

          BMG trial exhibits: The Court ordered Cox to provide all trial exhibits without regard to
  confidentiality issues. Cox has nevertheless withheld the 31 documents referenced in Thomas
  Kearney’s January 8, 2019 email. You stated that you provided notice to the parties whose
  allegedly confidential information is implicated by the withheld documents and that the 10-day
  period for such parties to object expires Friday, January 18. This means that Cox did not provide
  such notice until January 8, more than two and a half weeks after the hearing and seven weeks
  after Plaintiffs served their requests for the exhibits. There is no justification for this delay. These
  documents should be produced as soon as possible. In any event, please notify us immediately of
  any objection you receive from a relevant party. Plaintiffs reserve their rights regarding Cox’s
  improper withholding of these documents.

          Subscriber identification: We proposed a manner of addressing your concern about
  providing personally identifiable information about Cox subscribers. You were going to get back
  with us to confirm your agreement. The idea is that, for each subscriber identified or referenced
  in an infringement notice from Plaintiffs (or from a third-party infringement notice involving a
  subscriber identified or referenced in one of Plaintiffs’ notices), Cox will provide an account
  number, city, and state associated with such subscriber, along with the associated notice
  information (date, IP address, etc.). To make this work, we would need confirmation that any
  subscriber that Cox terminated and then reactivated was assigned the same account numbers upon
  reactivation. If that is not the case, we will need to discuss how to address subscribers who could
  have been associated with different account numbers.

         Limitations to Plaintiffs, Plaintiffs’ works in suit, and Plaintiffs’ Claim Period: You still
  have not clarified whether you agree to conduct ESI searches for 2010-2014 for RFPs 6, 10, 18,
Case 1:18-cv-00950-LO-JFA Document 162-17 Filed 05/22/19 Page 4 of 5 PageID# 4239
                                                                                       Jennifer Golinveaux
                                                                                           January 9, 2019
                                                                                                Page 4 of 5

  19, 21, 22, 23, 26, 27, 30, 31, 38, 39, 43, 47, 48. We can discuss this in the context of search terms,
  which we proposed the parties exchange this Friday.

        Interrogatories 6, 9, 11 (and related RFPs): The parties have reached an impasse on
  whether Cox will produce documents and information pertaining to subscriber violations of Cox’s
  AUP other than copyright infringement and terminations for failure to pay for service.

          Public statements other than press releases: You agreed to ask your client about public
  statements other than press releases it has made regarding policies and procedures for responding
  to infringement notices. We identified the following illustrative and non-exhaustive examples of
  the types of things that might be included: testimony, statements or presentations to legislators,
  aides, or on the Hill generally, and statements or presentations at industry events, etc. An
  additional category would be message board or blog posts. Please let us know whether such
  documents exist and whether you will produce them.

         Financials:

           1.    The parties have reached an impasse on whether Cox will produce revenue and
  profit information for 2015 to present.

           2.      We need immediate clarification on your response and intended approach to RFP
  57 and Interrogatory No. 10, which seek revenue and profit information associated with
  subscribers about whom Cox received infringement notices. Your responses are unclear and your
  statements during our January 7, 2019 teleconference further confused the matter. In response to
  RFP 57, Cox agreed to produce “documents sufficient to show the total and average revenue and
  profit during Plaintiffs’ Claim Period that was attributable to subscribers who were the subject of
  a notice of claimed infringement submitted on Plaintiffs’ behalf for Plaintiffs’ works in suit during
  Plaintiffs’ Claim Period, to the extent Cox finds such documents within its possession, custody, or
  control after undertaking a reasonable and diligent search.” You said in our January 7 call that
  Cox was still determining whether that information exists. Cox also objected to Interrogatory No.
  10 by referring to RFP 57 and reserving the right to produce documents. Cox did not state whether
  it will actually produce any such documents, which, as we’ve discussed, renders the interrogatory
  response deficient. Please clarify Cox’s approach here. Are you searching for documents that
  already exist with the requested information compiled in the manner requested? Or are you trying
  to determine whether the financial information sought exists in Cox’s financial records? We have
  no doubt the latter exists, and it must be produced. Given that the information is called for in both
  document requests and interrogatories, Cox may not withhold the information based on the
  contention that a ready-made document with the requested information does not presently exist.
  As Cox knows the subscribers who are the subject of Plaintiffs’ notices, it can run a report to
  produce the associated financial information for their accounts.

          3.      You agreed to reconsider the limitation provided in response to RFP 55 and provide
  the total and average revenue and profit per subscriber for the life of the account, from January 1,
  2010 to present.

         4.     The parties have reached an impasse on RFPs 56 and 61 requesting documents
  demonstrating the average life of a subscriber account and churn rate. Cox refuses to provide that
  information beyond “Plaintiffs’ claim period.”
Case 1:18-cv-00950-LO-JFA Document 162-17 Filed 05/22/19 Page 5 of 5 PageID# 4240
                                                                                   Jennifer Golinveaux
                                                                                       January 9, 2019
                                                                                            Page 5 of 5


         5.      The parties have reached an impasse on RFPs 58-60 regarding the number of Cox
  subscribers and penetration rates.

          6.     We look forward to your supplement to Interrogatory No. 8 regarding the effects
  that terminating subscribers has or could have on your financial interests or the attractiveness of
  your service.

         Walled garden: You agreed to produce written policies concerning Cox’s walled garden,
  as well as screen shots sufficient to show what the walled garden looks like. Such screenshots
  should include but not be limited to the view shown to a subscriber who is placed in the walled
  garden. Walled garden should also be a search term and we can discuss that further as we exchange
  terms.

           BMG trial testimony of Joseph Sikes and Jason Zabek: Portions of the videotaped
  depositions of Joseph Sikes and Jason Zabek were played during the BMG trial, however, there
  is no transcript of this trial testimony. Please identify the portions of the relevant deposition
  transcripts or provide the edited deposition video played at trial.

                                           *         *    *

          Please confirm your availability for a teleconference on January 10, 2019 at 3 pm ET to
  discuss Cox’s objections to Plaintiffs’ Second Set of RFPs and Interrogatories. We are happy to
  discuss the other issues raised above but cannot delay an immediate meet-and-confer on Cox’s
  objections to Plaintiffs’ Second Set of RFPs and Interrogatories.


                                        Sincerely,

                                        /s/ Jeffrey M. Gould
